DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1–3, 11, 14, 18 and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2009/0046875 (published 19 February 2009) (“Masuda”).
Claim 1 is drawn to “a loudspeaker.” The following table illustrates the correspondence between the claimed loudspeaker and the Masuda reference.
Claim 1
The Masuda Reference
“1. A loudspeaker comprising:
The Masuda reference describes several loudspeaker embodiments. 1–1j. For the purposes of this Office 

Speaker 1e includes a cabinet 15a. Id. Cabinet 15a includes two enhanced walls 10b that provide two opposite edges that terminate at a baffle board 2b. Id. Enhanced walls 10b thereby define an opening that acts like the throat of an acoustic horn. See id. at ¶¶ 38–45, FIG.6.
“at least a first and a second speaker housed in the container;
Cabinet 15a includes speakers 3, 4, 5 contained within. Id. at ¶¶ 71, 72, FIG.18.
“a mounting panel to which are fixed the first and the second speaker;
Speakers 3, 4 and 5 are mounted on a baffle board 2b. Id.
“wherein: the container comprises two front walls disposed on opposite sides with respect to the front opening,
As explained above, cabinet 15a includes two enhanced front walls 10b disposed on opposite sides of a horn-type throat opening. Id. at ¶¶ 38–45, 73, FIG.18.
“wherein the front walls define an acoustic waveguide diverging between an inlet throat and an outlet mouth and
“wherein the front opening of the container is the inlet throat of the diverging acoustic waveguide;
Enhanced front walls 10b define an acoustic waveguide—namely, a horn—that diverges from a throat near baffle board 2b and a mouth located remotely from board 2b along a radiation axis. See id.
“the diverging acoustic waveguide is a guide common to the first and second speaker;
The waveguide, or horn, defined by walls 10b is common to speakers 3, 4, 5 since walls 10b surround the diaphragms of all the speakers. Id. at ¶ 73, FIG.18.
“characterised in that: the first speaker comprises a woofer or a midwoofer; and“

Id. at ¶¶ 19, 35, 72, 73, 82, FIG.18.

Table 1
For the foregoing reasons, the Masuda reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the front walls are two curved walls.”
Similarly, Masuda’s enhanced walls 10b, corresponding to the claimed front walls, are curved to create a horn-like waveguide. Masuda at ¶ 73, FIG.18. For the foregoing reasons, the Masuda reference anticipates all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein the front walls are convex towards the outside of the container and are concave towards the inside of the container.”
Masuda’s enhanced walls 10b form a horn-like waveguide that expands away from baffle board 2b creating a convex shape when viewed outwardly from cabinet 15a and a concave shape when viewed inwardly from a point remote from cabinet 15a. Masuda at FIG.18. For the foregoing reasons, the Masuda reference anticipates all limitations of the claim.
Claim 11 depends on claim 1 and further requires the following:
“wherein the front walls have shapes identical to each other.”

Claim 14 depends on claim 1 and further requires the following:
“wherein the second speaker comprises a compression driver or a dome tweeter and a horn housed inside the container, wherein the horn has an inlet throat adapted to receive an acoustic radiation emitted by the compression driver or dome tweeter and an outlet mouth opposite the inlet throat, wherein the horn is fixed to the mounting panel.”
Masuda’s loudspeaker 1e includes a dome or compression-type tweeter 5. Masuda at ¶¶ 19, 71, FIG.18. Some of Masuda’s other embodiments add a tweeter horn 12, 19 to baffle board 2b, where the horn has a throat acoustically coupled to tweeter 5 and a mouth that radiates sound from tweeter 5. See id. at ¶¶ 37, 76, FIGs.4, 16, 18. For the foregoing reasons, the Masuda reference anticipates all limitations of the claim.
Claim 18 depends on claim 1 and further requires the following:
“wherein the container is made of wood, plastic, metal material, or fibreglass.”
Masuda describes constructing baffle board 2, which forms part of cabinet 15a using plywood. See Masuda at ¶ 34, FIGs.1, 3, 18. For the foregoing reasons, the Masuda reference anticipates all limitations of the claim.
Claim 19 depends on claim 1 and further requires the following:
“wherein the first and second speaker are attached to the inside of the container behind the mounting panel.”

Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4–8 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Masuda and US Patent 4,130,174 (patented 19 December 1978) (“Ostrander”).
Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Masuda and US Patent Application Publication 2015/0382090 (published 31 December 2015) (“Bisset”).
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Masuda; US Patent Application Publication 2011/0069856 (published 24 March 2011) (“Blore”) and US Patent Application Publication 2004/0245043 (published 09 December 2004) (“Noselli”).
Claims 15–17 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Masuda and Blore.
Claim 4 depends on claim 1 and further requires the following:

Masuda fixes speakers 3, 4, 5 to a baffle board 2b, which is itself secured in place by enhanced walls 10b, the side walls of cabinet 15a, top board 20a and bottom board 20b. Masuda at ¶¶ 71–74, FIG.18. Masuda does not include a fixing guide to slidably receive baffle board 2b, which corresponds to the claimed mounting panel. See id.
Like Masuda, the Ostrander reference describes a loudspeaker that combines multiple speakers 41, 43 onto a single mounting plate 20. Ostrander at col. 4 ll. 58–64. Ostrander teaches and suggests an alternative construction for the loudspeaker cabinet. In particular, Ostrander describes configuring the mounting plate 20 to slide into elongated slots 44 in a frontal block 18 that itself rests in an upper recess 32 of cabinet 14. Id. at col. 4 l. 41 to col. 5 l. 13, FIGs.1–4. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to modify Masuda’s cabinet 15a to similarly include a frontal block having elongated slots to slidably receive a speaker driver mounting plate that would close off the opening defined by Masuda’s enhanced walls 10b. For the foregoing reasons, the combination of the Masuda and the Ostrander references makes obvious all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
“wherein the fixing guide comprises two opposite fixing channels parallel to the guide axis and wherein two opposite portions of 
Likewise, the Ostrander reference teaches and suggests adding two opposing, parallel channels, or slots 44, to Masuda’s cabinet to slidably receive opposite portions of baffle board 2b. See Ostrander at col. 4 ll. 58–64, FIG.4. For the foregoing reasons, the combination of the Masuda and the Ostrander references makes obvious all limitations of the claim.
Claim 6 depends on claim 4 and further requires the following:
“wherein: the container comprises a central body, hollow at least in part, and two side walls disposed on opposite sides with respect to the central body;
“at least one of the side walls comprises an opening transverse to the guide axis; and
“the assembly made up by the mounting panel and by said speakers is removable through said transverse opening by sliding the mounting panel with respect to the central body along the guide axis.”
The Masuda reference describes cabinet 15a as having a hollow portion to house speaker drivers 3, 4, 5 and two flat side walls 20a, 20b forming a top side and bottom side of loudspeaker 1e.
The obviousness rejection of claim 4, incorporated herein, shows the obviousness of modifying Masuda’s cabinet to include a frontal block-like portion that includes slots to slidably receive baffle board 2b. The frontal block-like portion would have a transverse opening in its top plate. See Ostrander at FIG.4 (depicting a block 18 having an opening 36 defined between two sides 38 of the block’s top.) The top of the block would then be See id. at FIG.2 (depicting a top plate 62 that covers opening 36 of block 18). Applied to Masuda, this suggests modifying top plate 20a to include a transverse opening like the transverse opening included in Ostrander’s block 18. One of ordinary skill would then assemble/disassemble Masuda’s speaker 1e by slidably inserting/removing baffle board 2b through the transverse opening. For the foregoing reasons, the combination of the Masuda and the Ostrander references makes obvious all limitations of the claim.
Claim 7 depends on claim 6 and further requires the following:
“wherein the side walls are flat.”
Top plate 20a and bottom plate 20b, correspond to the claimed side walls, and are flat. Masuda at FIG.18. For the foregoing reasons, the combination of the Masuda and the Ostrander references makes obvious all limitations of the claim.
Claim 8 depends on claim 7 and further requires the following:
“further comprising at least one closing device fixed to said at least one side wall to close said transverse opening and prevent a sliding of the mounting panel along the guide axis by locking the position of the mounting panel with respect to the central body.”
The Ostrander reference likewise teaches and suggests closing off a transverse opening in Masuda’s top plate 20a with a closed top plate. See Ostrander at col. 5 ll. 14–47, FIG.2. For the foregoing reasons, the combination of the Masuda and the Ostrander references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein at least one of the front walls comprises at least one bass reflex through opening adapted to allow a fluidic communication between the inside and the outside of the container.”
Claim 10 depends on claim 9 and further requires the following:
“wherein said at least one front wall comprises an array of bass reflex through openings that extends along a direction parallel to said guide axis.”
Masuda describes enhanced walls 10b that form a horn-like waveguide for speaker drivers 3, 4, 5. Masuda at ¶ 71, FIG.18. Masuda does not describe forming a bass reflex port in walls 10b to enhance the operation of woofer 3. See id. The Bisset reference, however, describes a loudspeaker that includes a bass reflex solution to improve bass response by lowering resonance frequency (i.e., expanding the usable low frequency range). Bisset at ¶¶ 3, 4. Bisset’s solution varies from prior art bass reflex approaches by using a ring resonator 30 coupled to the rear volume 21 of a woofer driver 50. Id. at ¶¶ 16, 44, FIG.8(e). Ring resonator 30 outputs sound through a plurality of ducts 40 arranged in parallel with the baffle board of driver 50 and coupled to the walls defining a horn 10. Id. Bisset teaches that this arrangement improves overall reproduction efficiency. Id. at ¶ 16. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to similarly modify Masuda’s horn-like waveguide defined by enhanced walls 10b to similarly include an array of ducts, or bass reflex opening, running in parallel with a guide axis of baffle board 2b. For the foregoing reasons, the 
Claim 12 depends on claim 1 and further requires the following:
“wherein said loudspeaker is a monitor speaker and the front walls have different shapes from each other and wherein one of the front walls is joined to a flat wall of the central body which acts as a support base of the loudspeaker.”
The Masuda reference describes a variety of free standing loudspeaker cabinets whose front walls have the same shape. Masuda does not describe any alternative, such as a monitor speaker having different shaped front walls, with one front wall joined to a flat wall that acts as a support base.
The Blore reference, however, teaches and suggests an alternative embodiment, where the speaker horn is formed with asymmetrically flaring walls. Blore at ¶ 27. Accordingly, it would have been obvious to form Blore’s speaker cabinet with front walls 10b that flare with different, or asymmetric, shapes. Moreover, it would have been obvious to form the walls with a flat wall that acts as a support base as done in various other prior art speakers. See Noselli at FIGs.9–11. For the foregoing reasons, the combination of the Masuda, the Blore and the Noselli references makes obvious all limitations of the claim.
Claim 13 depends on claim 1 and further requires the following:
“wherein the central body of the container includes a plurality of monoblock portions aligned with each other along the guide axis and juxtaposed and fixed among them.”
See MPEP § 2144(VI)(B). For the foregoing reasons, the combination of the Masuda and the Ostrander references makes obvious all limitations of the claim.
Claim 15 depends on claim 14 and further requires the following:
“wherein the outlet mouth of the horn is aligned with the inlet throat of the diverging acoustic waveguide of the container.”
Claim 16 depends on claim 14 and further requires the following:
“wherein said outlet mouth has a width equal to the distance between said opposite edges.”
Claim 17 depends on claim 14 and further requires the following:
“wherein the horn has two inner walls that are each joined with continuity to a respective front wall to form a single acoustic waveguide that extends from the inlet throat of the horn to the outlet mouth of the acoustic waveguide of the container.”
Masuda’s tweeter horn 12, 19 mouths are not aligned with the inlet throat of the horn defined by walls 10b. Masuda at FIGs. 4, 16, 18. Rather, the mouths of horns 12, 19 project forward into the horn defined by walls 10b. Id. The Blore reference teaches another possible embodiment. Rather than mounting a tweeter directly to baffle board 2b, a tweeter or array of tweeters 12 are coupled by ducts 16 to a manifold that forms the throat 13 of a horn See id. at ¶¶ 32, 33. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to similarly modify Masuda’s loudspeaker 1e so tweeter 5 is coupled to baffle board 2b by a duct having a mouth that terminates at the throat of the horn defined by walls 10b. The duct would be configured such that the duct mouth has the same width as the horn throat and such that the duct’s inner walls are joined with continuity to front walls 10b to form a single acoustic waveguide from the throat of the duct to the mouth of the horn defined by front walls 10b. See Blore at FIG.1. For the foregoing reasons, the combination of the Masuda and the Blore references makes obvious all limitations of the claims.
Summary
Claims 1–19 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

5/19/2021